       Case 4:20-cv-00179-BRW-PSH Document 8 Filed 05/06/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

SHANE ASHTON LONIX                                                             PLAINTIFF
ADC #145216

v.                             No: 4:20-cv-00179 BRW-PSH

NUNAG, et al.                                                                DEFENDANTS

                                             ORDER

       I have reviewed the Proposed Findings and Partial Recommendation submitted by United

States Magistrate Judge Patricia S. Harris, and the objections filed. After carefully considering

the objections and making a de novo review of the record in this case, I approve and adopt the

Proposed Findings and Partial Recommendation in all respects.

       Accordingly, Lonix’s Eighth Amendment claim against Dr. Nunag proceed and all other

claims are dismissed without prejudice for failure to state a claim upon which relief may be

granted.

       IT IS SO ORDERED, this 6th day of May, 2020.

                                             Billy Roy Wilson_________________
                                             UNITED STATES DISTRICT JUDGE
